DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,352,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim wordage is similar.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,590,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim wordage is similar.
Claims 1, 4-7, and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,053,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim wordage is similar.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (JP1997280053), hereinafter “Sakaguchi”.
Regarding claim 1, Sakaguchi discloses a method of making a cylinder (2, shown in figure 1), comprising: forming a cylinder (2) comprising at least one combustion chamber (5, shown in figure 5) having a paraboloidal cavity (5a) and a squish area (5b) having a non-zero squish angle disposed at or around a base of the at least one combustion chamber (shown in figure 5, paragraph 16); adapting the cylinder to include a sparkplug port (port where 15 fits into), whereby an electrode of a sparkplug may be positioned at or near a focal point (SP) of the paraboloidal cavity via the sparkplug port (paragraph 17); providing a piston (3) with a volumetrically-enhanced portion (figure 5), wherein the volumetrically- enhanced portion (top portion of piston) is adapted to extend into the paraboloidal cavity when the piston is at top dead center (figure 5 shows that .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi.
Regarding claims 2-3 and 8, Sakaguchi discloses the same invention substantially as claimed but is silent to disclose that forming and adapting the cylinder uses a machining, molding, injection molding, or CNC machining process. However, the examiner takes Official Notice that it is well known in the art to use a machining, molding, injection molding, or CNC machining process to manufacture the cylinder for the purpose of providing a simple and precise means to create the cylinder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Sakaguchi to incorporating a machining, 
Regarding claim 4, Sakaguchi discloses the method of claim 3. wherein the cylinder comprises a cylinder body and a cylinder head (shown in figure 1).
Regarding claim 5, Sakaguchi discloses the method of claim 4, wherein the cylinder body and cylinder head are formed of a unitary construction (shown in figure 1).
Regarding claim 6, Sakaguchi discloses the method of claim 4, wherein the cylinder head comprises the at least one combustion chamber and the sparkplug port (port that holds ignition plug 15, shown in figure 1).
Regarding claims 7 and 9, Sakaguchi discloses the claimed invention but is silent to disclose the fuel injection port provided in the cylinder head. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the fuel injection port be disposed in the cylinder head offset from the centerline, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. An example of such an arrangement is Hellmich (U.S. Patent 5,996,548) in which the fuel injector (14) is disposed in the cylinder head.  
Regarding claim 10, Sakaguchi discloses the claimed invention except for the sparkplug port being offset from the centerline of the cylinder. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the spark plug port be offset from the cylinder centerline, since it has been held that rearranging parts of an invention involves only routine skill in 
Regarding claim 12, Sakaguchi discloses a method of making an engine comprising: providing at least one cylinder made by the method of claim 1; and placing the at least one cylinder within the engine.  Examiner notes that the method used is obvious of machining or molding the cylinder.
Regarding claim 13, Sakaguchi discloses the method of claim 12. wherein the engine is an internal combustion engine (paragraph 1).
Regarding claim 14, Sakaguchi discloses the method of claim 13. wherein the internal combustion engine is selected from the group consisting of a four-cycle engine, a two-cycle engine, and a diesel engine. Examiner notes that Sakaguchi teaches a two-stroke engine. 
Regarding claims 15 and 16, Sakaguchi discloses the claimed invention except for a plurality of cylinders made by the method of claim 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have a plurality of cylinders, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Examiner notes that merely adding a cylinder or having multiple cylinders is routine skill in the art for an engine. 
Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 11 and 17, but more specifically, a cylinder having a squish ratio greater than or equal to 0.5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        3/10/2022